      Case 7:20-cv-00039-MCR-GRJ Document 186 Filed 06/21/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

LLOYD BAKER,

        Plaintiff,

vs.                                            Case No. 7:20cv39-MCR-GRJ
3M COMPANY, et al.,

        Defendants.


                               FINAL JUDGMENT

       This action came before the Court for a jury trial with the Honorable M. Casey

Rodgers presiding. The issues have been tried, resulting in a jury verdict in

Plaintiff’s favor on June 18, 2021.

       Accordingly, it is ORDERED AND ADJUDGED that final judgment is

entered in favor of the Plaintiff, LLOYD BAKER, and against Defendants, 3M

COMPANY, 3M OCCUPATIONAL SAFETY LLC, AEARO HOLDING LLC,

AEARO INTERMEDIATE LLC, AEARO LLC, and AEARO TECHNOLOGIES

LLC, in the amount of $1,054,000, together with costs taxed against Defendants.

                                       JESSICA J. LYUBLANOVITS,
                                       CLERK OF COURT
 June 21, 2021                         /s/   Susan Simms
DATE                                   Deputy Clerk: Susan Simms




                                      Page 1 of 1
